Title: To George Washington from Major General William Phillips, 26 October 1779
From: Phillips, William
To: Washington, George


        
          Sir.
          Bethlehem [Pa.] October 26th 1779
        
        Upon reading Your Excellency’s letter of the 30th of September delivered to me by Major Skinner I did not hesitate at communicating my Sentiments to that Gentleman relating to an Exchange of Prisoners at large and particularly as such Exchange was connected with the Troops of Convention—my conversation on this matter with Major Skinner arose on the instant of reading Your Excellency’s letter and it was my real and genuine opinion—I know not whether Major Skinner may have thought proper to inform you, Sir, of what I have said and I, therefore, take the liberty of troubling Your Excellency with this letter.
        Uninformed as I am of the variety of matter, conversations, and meetings which have passed on the subject of Exchanges it would ill become me to attempt at positively judging what may be Sir Henry Clinton’s real feelings on this subject but being perfectly well acquainted with the uprightness of his way of thinking and the humanity and compassionate turn of mind he so fully possesses I am free to decide, as my belief, that the relief of Captivity has been on his part the constant primary and prevailing motive of all his Transactions with Your Excellency concerning either partial or general Exchanges of Prisoners made between the two Armies: and, as far as I am able to give an opinion, by what I have read in Publick Prints, I must conceive Sir Henry Clinton has wished only for Exchanges upon mutual advantages and upon terms of equality, equity and honour.
        
        I will be free to own, Sir, that I have no doubt of Your Excellency’s generous and liberal Sentiments and I really imagine you have, Sir, equally with Sir Henry Clinton a desire for a General Exchange of Prisoners of War.
        The reasons which have hitherto prevented this humane business from being brought to a fortunate conclusion have been owing, as I am given to understand, to the mode adopted by Sir Henry Clinton for an Exchange of the Troops of Convention and it leads me, Sir, to give you my opinion upon that particular subject.
        Whatever Officers of either Army may have been made Prisoners of War, upon their being exchanged join their respective Regiments and go into immediate actual Service both in Sir Henry Clinton’s Army and that Commanded by Your Excellency, such Exchanges are certainly made upon terms of mutual advantage, equity and honour, governed by considerations of humanity for the suffering Officers and persued with a view to the good of the Service to which such Officers belong.
        Now, I must be allowed, Sir, to give it as my free opinion that the Situation of the Troops of Convention differs in many respects from that of Prisoners of War, very materially so as it relates to Exchanges, Officer for Officer only without a consideration for the Soldiers, in as much as the American Officers so Exchanged would immediately join their several Corps or be otherwise directly employed in the American Service as Your Excellency and the American Congress might think proper, whereas, the Officers of the Convention being thus Exchanged would not become of any use to the King’s Service, it would indeed be an agreeable matter to them as Individuals as they might go to Europe and live with their friends and relations but could not by any means be employed in the King’s Service as the Regiments to which they are attached in their several ranks would Still remain in a State of Captivity—Therefore, Sir, it appears to me that this mode of Exchange for the Officers of the Troops of Convention would prove a most partial one in which the King would not gain the Service of any one Officer and Your Excellency and the American Congress would on the contrary receive Your Officers thus Exchanged into every positive Act of Service which might be required from them.
        If I am right in this description Surely, Sir, it will appear evident to the whole World that Sir Henry Clinton has never evaded

or avoided a General Exchange of Prisoners but has been impelled to resist the dictates of his humanity and to refuse agreeing to partial Exchanges which must have appeared such from your Commissioners having constantly insisted upon this Mode of Exchange for the Officers of the Troops of Convention.
        Having written thus freely upon the Subject, a Subject in which I acknowledge to be very much interested, I will go still further and suppose that the Campaign being nearly ended the subject of an Exchange of the Troops of Convention might again be brought on and persued, perhaps, with more success than formerly, under which description I will offer, as I did the last winter to Your Excellency, to meet any Gentleman of your family and enter with him upon a private conversation on this matter, which need never become a publick subject unless such private discourse may fortunately prove so agreeable to both parties as to make it the basis of a publick discussion for a general Exchange of Prisoners.
        At any rate I will freely acknowledge that I am solicitous for the Exchange of some few Officers whose remaining in their present Situation is of the greatest detriment to their healths and their fortunes and I will request to know Your Excellency’s Sentiments thereon, as, if I have your consent, I propose to solicit Sir Henry Clinton in their behalf, and they may be exchanged against any particular American Officers Prisoners of War that Your Excellency may chuse.
        I should not have taken up so much of Your Excellency’s time had you not, Sir, by your letter and message by Major Skinner given me reason to suppose you would excuse it. I have the honour to be, Sir, with great personal respect Your Excellency’s most obedient and most humble Servant.
        
          W. Phillips
        
      